DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed May 25, 2021.  Claims 12-31 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend Title: EMERGENCY STOP SWITCH INCLUDING AN ILLUMINATING DEVICE EMITTING DIFFERENT STATES OF ILLUMINATION 

Terminal Disclaimer
The terminal disclaimer filed on May 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10566148 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 12, the prior art of record individually or in combination fails to teach a switch as claimed, comprising: a housing comprising an optical indicator portion having an externally visible annular illumination surface substantially surrounding a longitudinal axis; more specifically in combination with a switching module comprising an actuator adapted to be manually actuated to move relative to the housing along the longitudinal axis from a first position to a second position; an internal circuit enclosed in the housing and comprising an illuminating device adapted to illuminate the externally visible annular illumination surface; and, the switching module being connectable to one or more circuits external to the housing and adapted to change an operational state of the one or more circuits when the actuator is manually actuated, the switching module being further adapted to cause the illuminating device to emit light of different states of illumination corresponding to the respective positions of the actuator; wherein the first position is an armed position, wherein the switching module permits the one or more circuits external to the housing to continue operation, and the second position is an actuated position, wherein the switching module causes the one or more circuits external to the housing to cease operation.
Claims 13-23, 28 and 29 are allowed because of their dependency upon claim 12.
as claimed, comprising: a housing comprising an optical indicator portion having an externally visible annular illumination surface substantially surrounding a longitudinal axis; more specifically in combination with an internal circuit enclosed in the housing and adapted to illuminate the externally visible annular illumination surface; a switching module comprising a push-button actuator adapted to be manually actuated to move relative to the housing along the longitudinal axis between an armed position and an actuated position, and one or more pairs of electrical contacts, the pushbutton being adapted to close the one or more pairs of contacts when moved to the armed position and to open the one or more pairs of contacts when moved to the actuated position; and the one or more pairs of contacts of the switching module being connectable to one or more external circuits, the switching module being adapted to connect electrical power to the one or more external circuits when the actuator is manually moved to the armed position, and to interrupt electrical power to the one or more circuits when the actuator is manually moved to the actuated position, the switching module being further adapted to cause the internal circuit to output light of different colors through the annular illumination surface depending on the longitudinal position of the push-button actuator.
Claims 25-27, 30 and 31 are allowed because of their dependency on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see amendments/arguments and Terminal Disclaimer, filed May 25, 2021, with respect to claims 12-31 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JENNIFER D BENNETT/Examiner, Art Unit 2878